Citation Nr: 1029865	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO. 06-29 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
bilateral hearing loss, under 38 U.S.C.A. § 1160. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1958 until July 1964. 

This matter originally came before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a May 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  This claim was previously before the Board 
in October 2009 and was remanded for additional development, 
including for additional records and a more current VA 
examination, which have been associated with the claims file. 

The Board notes that when the claim initially came before the 
Board, the issue was characterized as for an increased rating for 
service-connected left ear hearing loss.  
Following the October 2009 Board remand, an April 2010 rating 
decision determined that the Veteran's service-connected hearing 
loss warranted a 10 percent disability rating as bilateral 
hearing loss, from February 11, 2004, under 38 U.S.C.A. § 1160.  
The RO applied 38 U.S.C.A. § 1160 to rate the Veteran's service-
connected left ear as if he had service-connected bilateral 
hearing loss. 

Under 38 U.S.C.A. § 1160(a)(5), for deafness compensable to a 
degree of 10 percent or more in one ear as a result of service-
connected disability and deafness in the other ear as the result 
of non-service-connected disability not the result of the 
Veteran's own willful misconduct, VA shall assign and pay the 
Veteran as if the combined disabilities were the result of 
service-connected disability. 

The Board notes that although the Veteran's hearing loss is being 
rated as if he were service-connected for bilateral hearing loss, 
he is not in fact service-connected for hearing loss for his 
right ear. However, as the Veteran has been found to have hearing 
loss of the non-service-connected right ear, in conjunction with 
his service-connected left ear, the RO has rated the Veteran as 
if both ears were service-connected.


FINDING OF FACT

The Veteran's hearing loss is manifested by Level XI hearing 
acuity in the service-connected left ear and Level I hearing 
acuity in the non-service-connected right ear.

CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for 
bilateral hearing loss, under 38 U.S.C.A. § 1160, have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, 
Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009). 

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance with 
38 C.F.R. § 3.159(b)(1). Quartuccio v. Principi, 16 Vet. App. 183 
(2002). This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded. Id. at 486. 

The U.S. Court of Appeals for the Federal Circuit previously held 
that any errors in notice required under the VCAA should be 
presumed to be prejudicial to the claimant unless VA shows that 
the error did not affect the essential fairness of the 
adjudication. See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007). Under Sanders, VA bore the burden of proving that such an 
error did not cause harm. Id. 

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the U.S. Supreme Court held that the Federal Circuit's 
blanket presumption of prejudicial error in all cases imposed an 
unreasonable evidentiary burden upon VA. Rather, in Shinseki v. 
Sanders, the Supreme Court suggested that determinations 
concerning prejudicial error and harmless error should be made on 
a case-by-case basis. Id. As such, in conformance with the 
precedents set forth above, on appellate review the Board must 
consider, on a case-by-case basis, whether any potential VCAA 
notice errors are prejudicial to the claimant. 

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned. Vazquez-Flores v. 
Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009). 

In this case, a letter satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in March 2005, 
prior to the initial RO decision that is the subject of this 
appeal. The letter informed him that the evidence must support a 
worsening of his disability to substantiate the claim. The letter 
also informed him of VA's duty for obtaining pertinent evidence 
under federal control and that it would aid him in obtaining 
pertinent evidence not under federal control, but that it was his 
responsibility to obtain such evidence. 

Moreover, with respect to the Dingess requirements, the Veteran 
was given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating as this 
is the premise of the claim. It is therefore inherent that the he 
had actual knowledge of the rating element of the claim. 

In addition, he was provided with notice of the type of evidence 
necessary to establish an effective date for the disability on 
appeal by correspondence dated in June 2006. Any questions as to 
the appropriate effective date to be assigned are moot as the 
claim has been denied. Additionally, any timing error was cured 
by the readjudication of the claim in July 2006. Based on the 
above, the notice deficiencies do not affect the essential 
fairness of the adjudication.  For this reason, no further 
development is required regarding the duty to notify.  Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009).

Next, VA has a duty to assist the Veteran in the development of 
the claim. This duty includes assisting him in the procurement of 
service medical records and pertinent treatment records and 
providing an examination when necessary. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

The RO has obtained VA outpatient treatment records and the 
Veteran has submitted statements. In addition, he was afforded VA 
medical examinations, most recently in February 2010, which 
provided specific medical opinions pertinent to the issue on 
appeal. 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained. The Board 
finds that all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to the 
Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim. 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Merits of the Claim
 
The Veteran essentially contends that his service-connected 
hearing loss is more severe than indicated by the 10 percent 
disability rating previously granted him. 

Disability evaluations are determined by evaluating the extent to 
which a veteran's service connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities. 
The percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity resulting 
from such diseases and injuries and the residual conditions in 
civilian life. Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity to the several grades of disability. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1. Separate Diagnostic Codes identify the various 
disabilities and the criteria for specific ratings. If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 
After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran. 38 C.F.R. 
§ 4.3. 

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is a present level of 
disability that is of primary concern. Francisco v. Brown, 
7 Vet. App. 55 (1994). A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings. See Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007). In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal, the assignment of staged ratings would be necessary. 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination) is used to determine a Roman numeral designation 
(I through XI) for hearing impairment based on a combination of 
the percent of speech discrimination (horizontal rows) and the 
puretone threshold average (vertical columns). The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone average intersect. 38 C.F.R. § 
4.85(b). The puretone threshold average is the sum of the 
puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, 
divided by 4. This average is used in all cases to determine the 
Roman numeral designation for hearing impairment. 38 C.F.R. § 
4.85(d). 

Alternatively, VA regulations provide that in cases of 
exceptional hearing loss, when the puretone thresholds at each of 
the four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table VIa, whichever results in the 
higher numeral. Each ear will be evaluated separately. 38 C.F.R. 
§ 4.86(a). The provisions of 38 C.F.R. § 4.86(b) further provide 
that, when the puretone threshold is 30 decibels or less at 1,000 
Hertz, and 70 decibels or more at 2,000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
would result in the higher numeral. That numeral will then be 
elevated to the next higher Roman numeral, with each ear 
evaluated separately. The regulatory provisions provide the 
following guidance:







[Continued on the next page] 
 
TABLE VI: NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON 
PURETONE THRESHOLD AVERAGE AND SPEECH DISCRIMINATION

% of 
discrim
- 
ination
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VII
I 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VII
I
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

TABLE VIA: NUMERIC DESIGNATION OF HEARING IMPAIRMENT
BASED ONLY ON PURETONE THRESHOLD AVERAGE:

0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
The findings for each ear from either Table VI or Table VIa, are 
then applied to Table VII (Percentage Evaluations for Hearing 
Impairment) to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear. 


TABLE VII: PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(DIAGNOSTIC CODE 6100)


Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I
*Review for entitlement to special monthly compensation under 
§3.350 of this chapter.

On Table VII, the horizontal rows represent the ear having the 
better hearing and the vertical columns the ear having the poorer 
hearing. 

Normally, when hearing loss is service connected in only one ear, 
the non-service connected ear will be assigned a Roman numeral 
designation of I. 38 C.F.R. §§ 3.383, 4.85(f). 

However, as previously discussed, under 38 U.S.C.A. § 1160(a)(5), 
deafness compensable to a degree of 10 percent or more in one ear 
as a result of service-connected disability and deafness in the 
other ear as the result of non-service-connected disability not 
the result of the Veteran's own willful misconduct, would cause 
VA shall assign and pay the Veteran as if the combined 
disabilities were the result of service-connected disability. 

The percentage evaluation is located at the point where the row 
and column intersect. 38 C.F.R. § 4.85(e). 

The Veteran underwent a VA examination in March 2005 to assess 
the severity of his hearing loss. The audiological evaluation 
found pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
LEFT
90
90
100
100
95
RIGHT
20
20
25
44
27.25

The average pure tone threshold for the service connected left 
ear was 95, and speech discrimination could not be obtained for 
that ear. The non-service-connected right ear had an average pure 
tone threshold of 27.25 and a speech recognition score of 100 
percent. The VA examiner determined that the Veteran's right ear 
was within normal limits by VA guidelines, while the left ear 
revealed profound mixed hearing loss of idiopathic origin. The 
examiner found the Veteran to have profound hearing loss in the 
left ear of unknown origin. 

Under 38 C.F.R. § 3.383(a)(3), special consideration for paired 
organs and extremities, compensation is payable for the 
combinations of service-connected and nonservice connected 
disabilities as if both disabilities were service-connected for 
hearing impairment in one ear compensable to a degree of 10 
percent or more as a result of service connected disability and 
hearing impairment as a result of nonservice connected disability 
that meets the provisions of 38 C.F.R. § 3.385. Under 38 C.F.R. 
§ 3.385, impaired hearing will be considered to be a disability 
when the auditory threshold is the specified frequencies is 40 
decibels or greater, which it is at the 4000 Hz level. As such, 
the Veteran does have hearing impairment, under VA standards, for 
his non-service-connected right ear such that compensation is 
payable as if both disabilities were service-connected. 

Using Table VI, the left ear findings correspond to Level XI and 
the right ear corresponds to Level I. After plotting the hearing 
loss findings on Table VII, the Veteran is found to warrant a 10 
percent disability rating. 

However, the findings indicate that the Veteran's left ear 
hearing loss should also be considered under the provisions of 38 
C.F.R. § 4.86, for ratings based on exceptional patterns of 
hearing impairment, since the VA examination demonstrated 
puretone thresholds at each of the four specified frequencies of 
55 decibels. Under 38 C.F.R. § 4.85, Table VIA, his left ear 
hearing loss would correspond to Level IX. The non-service-
connected right ear will continue to be considered at Level I. 
After plotting the hearing loss findings on Table VII, the 
Veteran continues to be found to warrant a 10 percent rating 
evaluation. 

The Veteran also reported, during the March 2005 VA examination, 
that his hearing loss caused him to miss out on failed training 
courses in his employment, that he could not hear and that he 
could not socially participate in conversations; he reported 
feeling more reserved due to his hearing and that it caused 
stress in his marriage. He also reported left ear pain every 10 
days or so. He further reported difficulty sitting in the 
passenger side of a vehicle and being unable to hear people next 
to or behind him and when the car window was open or the radio 
was on. He noted difficulty in rooms with background noise and 
soft speech behind him. 

The Veteran underwent another VA examination in February 2010 to 
assess the severity of his hearing loss. The audiological 
evaluation found pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
LEFT
95
95
100
105+
98.75
RIGHT
15
15
40
55
31.25

The service-connected left ear had an average pure tone threshold 
of 98.75, with speech discrimination not tested due to the 
severity of the hearing loss. The right ear had an average pure 
tone threshold of 31.25, with a speech discrimination of 96 
percent

Under Table VI, the non-service-connected right ear is deemed to 
have hearing corresponding to Level I, the left ear findings 
correspond to Level XI. After plotting the hearing loss findings 
on Table VII, the Veteran is found to warrant a 10 percent rating 
evaluation. 

As previously discussed, the Veteran's left ear hearing loss can 
also be considered under 38 C.F.R. § 4.86, for ratings based on 
exceptional patterns of hearing impairment. Under 38 C.F.R. 
§ 4.85, Table VIA, his left ear hearing loss would correspond to 
Level X hearing and the non-service-connected right ear continued 
to correspond to Level I. After plotting the hearing loss 
findings on Table VII, the Veteran continues to be found to 
warrant a 10 percent rating evaluation. 

The February 2010 VA examiner further noted that the Veteran 
would have great difficulty understanding speech, when speech is 
presented toward his left ear/left side, while the speaker is not 
facing the Veteran, and when in a noisy situation (even when 
facing the speaker). 

Additional VA outpatient treatment records are also of record 
generally indicating complaints of, or treatment for, hearing 
loss. However, they do not provide medical evidence for rating 
purposes.

The Board notes that the Court of Appeals for Veterans Claims 
(the Court) has held that VA's policy of conducting all 
audiometry testing of hearing loss claimants in a sound-
controlled room is valid. The Court found that there was no 
expert medical evidence demonstrating that an audiometry test 
conducted in a sound-controlled room produces inaccurate, 
misleading, or clinically unacceptable test results. Moreover, 
there was no evidence of the existence of any alternative testing 
method available. It was also found that an audiologist must 
provide a description of the functional effects caused by the 
hearing loss disability. See Martinak v. Nicholson, 21 Vet. App. 
447 (2007).

Additionally, the audiologist who conducted the March 2005 audio 
examination elicited information on the functional effects caused 
by the hearing loss, and the February 2010 VA examiner provided 
an opinion as to the Veteran's functional effects. The Court has 
held that even if an audiologist's description of the functional 
effects of his hearing disability was somehow defective, the 
Veteran bears the burden of demonstrating on appeal any prejudice 
caused by a deficiency in an examination. Martinak, 21 Vet. App. 
at 455-56, citing Marciniak v. Brown, 10 Vet .App. 198, 201 
(1997) (stating that the appellant must allege "with specificity 
any prejudice" that results from an alleged procedural error); 
cf. Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007) 
(concluding that the essential fairness of the adjudication was 
not affected by VA's failure to obtain service medical records). 
Although the Veteran's representative has indicated that the 
Veteran has been prejudiced by VA examination deficiency, the 
Board thus finds that the VA examinations in conjunction with the 
Veteran's reports are adequate for rating purposes.

Finally, the disability does not warrant referral for extra-
schedular consideration. In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation is made. 38 C.F.R. § 3.321(b)(1). 
There is a three-step analysis for determining whether an extra-
schedular evaluation is appropriate. Thun v. Peake, 22 Vet. App. 
111 (2008). First, there must be a comparison between the level 
of severity and symptomatology of the Veteran's service-connected 
disability and the established criteria found in the rating 
schedule to determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule. Id. If not, the 
second step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors identified in 
the regulations as "governing norms."  Id.; see also 38 C.F.R. 
§ 3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization). If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating. Id. The rating criteria are not inadequate. Higher 
ratings are available for the service-connected disability; 
however the Veteran simply does not meet those criteria. The 
Board also finds that no exceptional or unusual factors are in 
evidence, such as marked interference with employment or frequent 
periods of hospitalization, which would warrant an extraschedular 
evaluation.  Although the Veteran did report having problems is 
training courses service due to his hearing loss, in his March 
2005 VA examination, he has not provided any evidence regarding 
any such work problems other than those statements. The Veteran 
has also not demonstrated how his work was affected by the 
training courses in question or claimed that he was unable to 
work due to his service-connected hearing loss. Furthermore, the 
February 2010 VA examiner, when discussing the Veteran's 
functional effects due to hearing loss, only reported as to 
difficulty understanding speech in certain situations.

As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 
Vet. App. 49, 58 (1991). The Veteran's claim for a disability 
rating in excess of 10 percent for the Veteran's service-
connected left ear hearing loss is denied. 


ORDER

Entitlement to a disability rating in excess of 10 percent for 
the Veteran's bilateral hearing loss, under 38 U.S.C.A. § 1160, 
is denied.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


